Citation Nr: 1200410	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an irregular heart beat and/or palpitations.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from May 1977 to November 1981, and from November 1985 to June 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the RO in Seattle, Washington.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, via videoconference, in April 2011.  A transcript of the hearing is associated with the claims file.  On the record of the hearing, the Veteran informed the Board that his representative had withdrawn and that he was proceeding without representation.  As this had occurred after certification of the appeal to the Board, the Veteran was notified in October 2011 that his representative was required to file a motion to withdraw and show good cause for withdrawal.  The Veteran was notified of his options regarding representation, and was informed that if he did not respond indicating his wishes, the Board would assume he wished to be unrepresented.  The Veteran has not responded to date, and the Board will proceed as though the Veteran had revoked his representative's power of attorney. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran did not sustain a cardiac disorder, injury, or disease in service.

4.  Symptoms of an irregular heart beat were not chronic in service.

5.  Coronary artery disease and a valvular heart disorder did not become manifest within a year of service separation.

6.  Symptoms of an irregular heart beat have not been continuous since service separation.

7.  An irregular heart beat or any other cardiovascular disorder is not related to service.

8.  The Veteran does not have a diagnosis of posttraumatic stress disorder (PTSD).

9.  Symptoms of depression were not chronic in service.

10.  A psychosis did not become manifest within a year of service separation.

11.  Symptoms of depression have not been continuous since service separation.

12.  Depression or any other psychiatric disorder is not related to service.

13.  The Veteran did not sustain a back injury or disease in service.

14.  Symptoms of a back disorder were not chronic in service.

15.  Arthritis of the back did not become manifest within a year of service separation. 

16.  Symptoms of a back disorder have not been continuous since service separation.

17.  No current back disorder is related to service.



CONCLUSIONS OF LAW

1.  An irregular heart beat and/or palpitations was not incurred in or aggravated by service; CAD and valvular heart disease are not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  Depression was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated; the criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

3.  A back disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.

In letters sent in January 2006 and April 2006, the RO provided notice regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The April 2006 notice included provisions for disability ratings and for the effective date of the claim.  

The Board acknowledges that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) require a Board hearing officer to fully explain the issues still outstanding that are relevant and material to substantiating the claim and to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  However, effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  Rather, the hearing provisions in 38 C.F.R. § 3.103, which were cited by the CAVC in Bryant, only apply to hearings before the AOJ.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on the Board to suggest the submission of additional evidence are no longer for application.  See Federal Register, Vol. 76, No. 163. (August 23, 2011). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the available service treatment records, post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony.  The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), but the NPRC certified that a portion of the records missing and could not be located.  In these circumstances, when service treatment records are unavailable through no fault of the Veteran, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The RO also obtained records from the Social Security Administration (SSA) pertaining to the award of disability benefits.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to these claims.  However, the Board finds that a VA examination is not necessary in order to decide them.  McClendon v. Nicholson, 
20 Vet App. 79, 81 (2006) (the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim).

For the reasons explained in this decision, the Board finds that there is no credible evidence of any disease or injury during active duty involving the back, heart, or psychiatric claims.  While there is a single finding of tachycardia in 1980, this is a clinical finding and not a disorder, and the record establishes a substantial period following this report during which the Veteran repeatedly reported that he had no history of heart trouble, including palpitations.  Moreover, even after onset of symptoms in 2000, there is still no diagnosis of a heart rhythm disorder or other heart disorder.  The Veteran's more recent account of in-service back injury and onset of depression is directly contradicted by evidence more contemporaneous to service, and is deemed not to be credible.  Because there is no in-service injury or disease to which competent medical opinion could relate a current heart disorder, back disorder, or depression, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between a claimed disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was clearly predicated on evidence of both in-service injury or disease and a current diagnosis or symptoms.  Therefore, referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection - In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis, coronary artery disease (CAD), a psychosis, or valvular heart disease becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, there is no diagnosis of CAD, a psychosis, or valvular heart disorder.  There is also no evidence of any manifestation of arthritis within a year of service separation.  Accordingly, those provisions are not for application.

The Veteran is seeking service connection for an irregular heart beat and/or palpitations, a claimed back injury, and depression.  He reported on the claim form that the depression began in 1988, the back injury occurred in 1990, and the irregular heart beat began in 1999; however, elsewhere on the form 1999 was corrected to read 1990 and the Board assumes this was the intent regarding the date of onset as well.  The Veteran testified that he injured his back while loading weapons onto aircraft when proper loading equipment was not available.  He reported that he was grounded from flying on several occasions due to back pain and it just became an ongoing process from there.  The Veteran also testified that he developed an irregular heartbeat while serving as a firefighter on active duty and fought fires without breathing apparatus.  He also testified that he witnessed the aftermath of a mid-air collision in 1989 while on active duty and this contributed to the onset of depression.

Thus, while the Veteran served an extensive period in the Reserves following his active duty service, the Veteran now asserts that each of the claimed disorders was incurred during his period of active duty service.  He does not contend and the evidence does not otherwise suggest that any of the claimed disorders resulted from an injury or disease incurred in the line of duty during a period of active duty for training (ADT) while in the Reserves or from an injury incurred in the line of duty during a period of inactive duty training (IDT) while in the Reserves.  

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed irregular heartbeat, back disability, or depression is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

Upon review of all of the evidence in this case, the Board finds that symptoms of a back disorder, depression or irregular heartbeat were not chronic in service and were not continuous after service.  In this case, service treatment records are incomplete; however, an ECG dated March 1980 reveals a finding of sinus bradycardia.  Nevertheless, sinus bradycardia is a clinical finding and is not a diagnosis of a heart disorder.  As will be discussed below, later reports reveal no confirmed diagnosis related to this finding.

It is the Veteran's contention, as reported on the notice of disagreement, that he was treated during active duty service for each of the claimed disorders.  Nevertheless, a review of treatment records from the Veteran's period of service in the Reserves and private treatment records affirmatively establishes post-service incurrence of each of the claimed disorders.  

While the Veteran's active duty treatment records are not available, the record does contain the report of medical examination for enlistment in the Reserves in July 1993.  This is approximately a year after the Veteran's service separation, and is a good indicator of his complaints at that time.  Clinical findings for the heart and spine, as well as psychiatric findings were normal.  The Veteran completed a report of medical history at service separation and reported that he had no history of shortness of breath, no history of pain or pressure in the chest, no history of palpitation or pounding heart, and no history of heart trouble or murmur.  He also reported no history of recurrent back pain, and no history of depression or excessive worry or nervous trouble of any sort.  In addition, the Veteran reported that he had never been treated for a mental condition, had never been a patient in any type of hospital, had never had any illness or injury other than those already reported, and had never consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years for other than minor illnesses.  

A periodic service examination conducted in January 1999 reveals normal clinical findings for the heart and spine, and normal psychiatric findings.  A January 1999 ECG was normal.  A report of medical history in January 1999 reveals the Veteran's report of no history of pain or pressure in the chest, no history of palpitation or pounding heart, no history of heart trouble or murmur, no history of recurrent back pain, no history of depression or excessive worry, and no history of nervous trouble of any sort.  When asked, if he had ever been treated for a mental condition, the Veteran responded, no.  When asked if he had ever been a patient in any type of hospital, the Veteran responded, no.  When asked if he had any illness or injury other than those noted, the Veteran responded, no.  When asked if he had ever consulted or been treated by clinics, physicians, healers, or other practitioners within the prior five years for other than minor illness, the Veteran responded, no.

An applicant medical prescreening form dated January 1999 reveals the following responses to questions regarding physical impairments: have you ever had or have you now back trouble? (no), have you ever had or have you now a mental condition? (no), have you ever had or have you now other medical problems or defects of any kind? (no).  

The Veteran was seen in the emergency room in July 2000 for complaint of a pain in the chest and right shoulder area.  An EKG revealed sinus rhythm of 76, but otherwise within normal limits.  A chest x-ray showed no acute cardiopulmonary pathology, and was interpreted as negative.  The Veteran was again seen in the emergency room for chest pain in April 2001, also reporting shortness of breath and irregular heart rate.  He reported that he "has never had an episode like this before."   Incidentally he reported "[n]o problems with depression."  An ECG was normal.  The assessment was atrial fibrillation more likely than paroxysmal supraventricular tachycardia, but also conceivably ventricular tachycardia.  

The Veteran was treated by his private physician for complaint of tachycardia later in April 2001.  This was associated with shortness of breath and chest discomfort.  It was noted that earlier that month he had gone to the emergency room; and by the time he got there his symptoms had resolved, and the workup was negative.  The examiner's assessment was premature atrial contractions.  A cardiac monitor was ordered.  The June 2001 heart monitor report shows normal sinus rhythm with atrial premature contraction.  There was no evidence of sustained atrial or ventricular rhythm disturbance.  

A periodic examination in January 2003 reveals normal clinical findings for the heart and spine, and normal psychiatric findings.  A report of medical history in January 2003 reveals no history of arthritis, recurrent back pain or any back problem, no history of heart trouble or murmur, no history of palpitation, no history of pounding heart or abnormal heartbeat, no history of nervous trouble of any sort, and no history of depression or excessive worry.  The Veteran reported that he had been treated in the emergency room three years prior for back pain, but had no pain since.  

A report of medical history in May 2004 reveals no history of recurrent back pain or any back problem, no history of heart trouble or murmur, no history of palpitation, no history of pounding heart or abnormal heart beat, no history of nervous trouble of any sort, and no history of depression or excessive worry.  The Veteran reported that in August 2000, he overlifted his back working out in the gym.  He reportedly received outpatient muscle relaxing treatment and was released with no follow up needed.  The Veteran reported that he had never had any illness or injury other than those noted and that he had not consulted or been treated by clinics, physicians, healers, or other practitioners within the prior five years for other than minor illnesses.

A dental health questionnaire dated in August 2004 asks whether the Veteran has ever had or currently has, among other things, heart problems or angina, a heart murmur, or painful joints.  The Veteran answered no to each of these, but answered yes to whether he has ever had or currently has arthritis.  

An ECG dated August 2004 shows normal sinus rhythm with occasional premature ectopic complexes, otherwise normal ECG.  

Periodic examination in August 2004 revealed normal clinical findings for the heart and spine, and normal psychiatric findings.  A report of medical history reveals no history of pain or pressure in the chest, no history of palpitation or pounding heart, no history of heart trouble or murmur, no history of recurrent back pain, and no history of depression or excessive worry, or nervous trouble of any sort.  The Veteran reported that he had never been treated for a mental condition, and had never been a patient in any type of hospital.  The Veteran reported that he had consulted or been treated by clinics, physicians, healers, or other practitioners for a muscle strain of the low back five years prior when moving boxes, and was treated with full resolution of symptoms, no limitations, and no current disability.

The Veteran was seen in January 2006 by his private physician with complaint of chronic pain described as five plus years of "head to toe pain" with more localized pain across the lower back.  The Veteran also complained of lingering bouts of depression.  The examiner suspected axial/mechanical back pain, possibly osteoarthritis, and also possibly degenerative disc disease.  A chest x-ray was normal.  A spine x-ray in January 2006 showed L4-5 disc degeneration.

An April 2006 rheumatology consultation notes at least a five-year history of back pain.  The impression was osteoarthritis, generalized.

A report of medical history in May 2006 shows that the Veteran reported yes to recurrent back trouble.  The examiner noted osteoarthritis of the low back with some tingling in the right foot when the back goes out.  The Veteran reported no history of heart trouble or murmur, no history of palpitation, no history of pounding heart or abnormal heart beat.  He also reported no history of depression or excessive worry, and no history of nervous trouble of any sort.  When asked if he had ever been a patient in any type of hospital, the Veteran responded, no.  When asked if he had any illness or injury other than those noted, the Veteran responded, no.  When asked if he had ever consulted or been treated by clinics, physicians, healers, or other practitioners within the prior five years for other than minor illness, the Veteran responded, no.

In December 2006, the Veteran was treated for complaints of rheumatoid arthritis, irregular heartbeats, and depression.  X-rays of the lumbar spine revealed disc degeneration at L4-5.  Heart examination revealed normal sinus rhythm.  

The Veteran was seen in March 2007 following a motor vehicle accident with resulting musculoskeletal strain of the back.  

The Veteran underwent psychiatric assessment in April 2007.  The examiner noted a history of having been exposed to trauma in childhood, as well as some symptoms which could be consistent with posttraumatic stress type symptoms, but did not include a diagnosis of PTSD.  The diagnosis was major depressive disorder.

In May 2007, the Veteran was seen for complaint of back pain.  The Veteran reported that his back pain had been "off and on for about 6 years."

Thus in contrast with his recent report of incurrence of each disorder in service, the Veteran consistently reported no history of recurrent back pain, depression, or heart trouble, to include palpitations, on numerous reports of medical history covering a span of almost 10 years after release from active duty.  Post service treatment reports also show consistent reports of onset of heart symptoms in 2000, and onset of back symptoms and depression soon thereafter.  The change in the Veteran's account is contemporaneous with the filing of his claims for service connection.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statements of medical history throughout the post-active duty period up until the filing of his claim is significant.  Furthermore, because the Veteran was then seeking only routine medical evaluation, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service (back injury) and the onset of symptoms of his claimed disorders (depression, irregular heart beat).  Rather, it is his credibility which the Board finds is lacking.  The various reports of medical history and private treatment reports prior to the filing of his claim are more convincing than the statements made in support of the claims to VA for monetary benefits.  

Regarding the claim for service connection for an irregular heartbeat, while tachycardia was noted on one occasion in 1980 while the Veteran was on active duty, as noted above tachycardia or irregular heartbeat is not a diagnosis.  Despite occasional clinical findings consistent with irregular heartbeat or other rhythm abnormalities, no disorder has been diagnosed to account for these symptoms.  The CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Here, the evidence does not support a finding of current disability manifested by irregular heartbeat or other rhythm abnormalities upon which to predicate a grant of service connection; therefore, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, to the extent there may be a heart disorder, the Board finds that any such heart disorder, as well as the claimed back disorder and depression are not related to service.  In so finding, the Board notes that there is no medical opinion of record that purports to relate any of the disorders to active service.  The April 2007 report suggested a possible diagnosis of PTSD, but appeared to relate this to events of the Veteran's childhood and did not suggest a relationship to active service.  While the Veteran reports that each of the claimed disorders is related to active service, his opinion is based largely on an account of in-service treatment for each disorder, which the Board has found to be in direct conflict with his previous assertions that he had no history of any of the claimed disorders, and therefore to be lacking in credibility.  The Veteran's opinion based on that non-credible account is equally non-credible.  

In summation of the Board's findings, symptoms of the claimed back disorder, irregular heartbeat, and depression were not chronic in service, were not continuous after service, and are not related to service.  Service connection for the claimed irregular heartbeat, depression, and back disorder is therefore not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an irregular heart beat and/or palpitations is denied.

Service connection for depression is denied.

Service connection for a back disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


